Exhibit 10.20e

AMENDED AND RESTATED

EXPORT-IMPORT BANK LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED EXPORT-IMPORT BANK LOAN AND SECURITY AGREEMENT (this
“EXIM Agreement”) dated as of November 30, 2011 (the “Effective Date”) by and
between (i) SILICON VALLEY BANK, a California corporation with its principal
place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a
loan production office located at 7000 North MoPac Expressway, Suite 360,
Austin, Texas 78731 (“Bank”), and (ii) STEREOTAXIS, INC., a Delaware corporation
and STEREOTAXIS INTERNATIONAL, INC., a Delaware corporation, each with offices
located at 4320 Forest Park Avenue, Suite 100, St. Louis, Missouri 63108
(“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank. This EXIM Agreement amends and restates in its
entirety that certain Export-Import Bank Loan and Security Agreement dated as of
March 11, 2009, as amended by a certain Export-Import Bank First Loan
Modification Agreement, dated as of December 15, 2009, as further amended by a
certain Export-Import Bank Second Loan Modification Agreement dated as of
December 17, 2010 and as further amended by a certain Third Loan Modification
Agreement dated as of September 30, 2011 (as amended, the “Prior EXIM Loan
Agreement”). The parties agree as follows:

1 ACCOUNTING AND OTHER TERMS

(a) Borrower and Bank are parties to that certain Second Amended and Restated
Loan and Security Agreement dated as of November 30, 2011 (as may be amended
from time to time, the “Domestic Agreement”), together with related documents
executed in conjunction therewith, (as may be amended from time to time, the
“Domestic Loan Documents”).

(b) Borrower and Bank desire in this EXIM Agreement to set forth their agreement
with respect to a working capital facility to be guaranteed by the EXIM Bank.

(c) Accounting terms not defined in this EXIM Agreement shall be construed
following GAAP. Calculations and determinations must be made following GAAP.
Capitalized terms not otherwise defined in this EXIM Agreement shall have the
meanings set forth in Section 13 of the Domestic Agreement. All other terms
contained in this EXIM Agreement, unless otherwise indicated, shall have the
meaning provided by the Code to the extent such terms are defined therein.

2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally, jointly and severally,
promises to pay Bank the outstanding principal amount of all Credit Extensions
and accrued and unpaid interest thereon as and when due in accordance with this
EXIM Agreement.

2.1.1 Revolving Advances.

(a) Availability. Subject to the terms and conditions of this EXIM Agreement and
to deduction of Reserves, Bank shall make Advances to Borrower up to the
Availability Amount. Amounts borrowed under the Revolving Line may be repaid,
and prior to the Revolving Line Maturity Date, reborrowed, subject to the
applicable terms and conditions precedent herein.

(b) Termination; Repayment. The Revolving Line terminates on the earlier of
(i) the Revolving Line Maturity Date or (ii) the termination of the Domestic
Revolving Line, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.

2.2 Overadvances. If, at any time the total of all outstanding Advances and all
other monetary Obligations exceeds the Availability Amount (such excess amount
being an “Overadvance”), Borrower shall immediately pay to Bank in cash such
Overadvance. Without limiting Borrower’s obligation to repay Bank any amount of
theOveradvance, Borrower agrees to pay Bank interest on the outstanding amount
of any Overadvance, on demand, at the Default Rate.



--------------------------------------------------------------------------------

2.3 Payment of Interest on the Credit Extensions.

(a) Subject to Section 2.3(b), the principal amount outstanding under the
Revolving Line shall accrue interest at a floating per annum rate equal to the
greater of (X) the aggregate of the Prime Rate plus one and three-fourths of one
percent (1.75%) and (Y) seven percent (7.00%), which interest shall be payable
monthly, in arrears, in accordance with Section 2.3(f) below.

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.00%) above the rate effective immediately before
the occurrence of the Event of Default (the “Default Rate”). Payment or
acceptance of the increased interest rate provided in this Section 2.3(b) is not
a permitted alternative to timely payment and shall not constitute a waiver of
any Event of Default or otherwise prejudice or limit any rights or remedies of
Bank.

(c) Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(d) 360-Day Year. Interest shall be computed on the basis of a 360-day year for
the actual number of days elapsed.

(e) Debit of Accounts. Bank may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrower owes Bank when due. These debits shall not constitute
a set-off.

(f) Payment; Interest Computation; Float Charge. Interest is payable monthly in
arrears on the first calendar day of each month. In computing interest on the
Obligations, all Payments received after 12:00 noon Eastern time on any day
shall be deemed received on the next Business Day. In addition, Bank shall be
entitled to charge Borrower a “float” charge in an amount equal to one
(1) Business Day’s interest, at the interest rate applicable to the Advances, on
all Payments received by Bank. The float charge for each month shall be payable
in arrears, on the first day of the month. Bank shall not, however, be required
to credit Borrower’s account for the amount of any item of payment which is
unsatisfactory to Bank in its good faith business judgment, and Bank may charge
Borrower’s Designated Deposit Account for the amount of any item of payment
which is returned to Bank unpaid.

2.4 Fees. Borrower shall pay to Bank:

(a) Commitment Fee. A fully earned, non-refundable commitment fee, payable on
the Effective Date in accordance with the terms and conditions of the Domestic
Agreement;

(b) Termination Fee. Subject to the terms of Section 12.1, a termination fee;
and

(c) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this EXIM Agreement) incurred
through and after the Effective Date, when due.

2.5 Use of Proceeds. Borrower will use the proceeds of the EXIM Advances only
for the purposes specified in the EXIM Borrower Agreement. Borrower will not use
the proceeds of the EXIM Advances for any purpose prohibited by the EXIM
Borrower Agreement.

2.6 EXIM Guaranty. To facilitate the financing of Eligible EXIM Accounts, the
EXIM Bank has agreed to guarantee the EXIM Loans made under this EXIM Agreement,
pursuant to a Master Guarantee Agreement, Loan Authorization Agreement and (to
the extent applicable) Delegated Authority Letter Agreement (collectively, the
“EXIM Guaranty”). If, at any time after the EXIM Guaranty has been entered into
by Bank, for any reason other than due to any action or inaction of Borrower
under the EXIM Guaranty, (a) the EXIM Guaranty shall cease to be in full force
and effect, or (b) if the EXIM Bank declares the EXIM Guaranty void or revokes
any obligations thereunder or denies liability thereunder, Borrower shall
immediately repay all outstanding Advances

 

-2-



--------------------------------------------------------------------------------

hereunder, and Borrower shall cash collateralize all issued and undrawn letters
of credit issued by Bank, if any. If, at any time after the EXIM Guaranty has
been entered into by Bank, for any reason other than as described in the
foregoing sentence, (x) the EXIM Guaranty shall cease to be in full force and
effect, or (y) the EXIM Bank declares the EXIM Guaranty void or revokes any
obligations thereunder or denies liability thereunder, any such event shall
constitute an Event of Default under this EXIM Agreement. Nothing in any
confidentiality agreement, in this EXIM Agreement or in any other agreement,
shall restrict Bank’s right to make disclosures and provide information to the
EXIM Bank in connection with the EXIM Guaranty.

2.7 EXIM Borrower Agreement. Borrower shall execute and deliver a Borrower
Agreement, in the form specified by the EXIM Bank (attached hereto as Annex A),
in favor of Bank and the EXIM Bank, together with an amendment thereto approved
by the EXIM Bank to conform certain terms of such Borrower Agreement to the
terms of this EXIM Agreement (as amended, the “EXIM Borrower Agreement”). When
the EXIM Borrower Agreement is entered into by Borrower and the EXIM Bank and
delivered to Bank, this EXIM Agreement shall be subject to all of the terms and
conditions of the EXIM Borrower Agreement, all of which are hereby incorporated
herein by this reference. From and after the time Borrower and the EXIM Bank
have entered into the EXIM Borrower Agreement and delivered the same to Bank,
Borrower expressly agrees to perform all of the obligations and comply with all
of the affirmative and negative covenants and all other terms and conditions set
forth in the EXIM Borrower Agreement as though the same were expressly set forth
herein. In the event of any conflict between the terms of the EXIM Borrower
Agreement (if then in effect) and the other terms of this EXIM Agreement,
whichever terms are more restrictive shall apply. Borrower acknowledges and
agrees that it has received a copy of the Loan Authorization Agreement which is
referred to in the EXIM Borrower Agreement. If the EXIM Borrower Agreement is
entered into by Borrower and the EXIM Bank and delivered to Bank, Borrower
agrees to be bound by the terms of the Loan Authorization Agreement, including,
without limitation, by any additions or revisions made prior to its execution on
behalf of EXIM Bank. Upon the execution of the Loan Authorization Agreement by
EXIM Bank and Bank, it shall become an attachment to the EXIM Borrower
Agreement. Borrower shall reimburse Bank for all fees and all out of pocket
costs and expenses incurred by Bank with respect to the EXIM Guaranty and the
EXIM Borrower Agreement, including, without limitation, all facility fees and
usage fees, and Bank is authorized to debit any of Borrower’s deposit accounts
with Bank for such fees, costs and expenses when paid by Bank.

3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Advance hereunder on or after the Effective Date is subject to the
condition precedent that Bank shall have received, in form and substance
satisfactory to Bank, such documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate, including, without
limitation:

(a) Borrower shall have delivered duly executed original signatures to the Loan
Documents to which it is a party;

(b) Borrower shall have delivered the Economic Impact Certification, Loan
Authorization Notice and EXIM Bank Application Form;

(c) Borrower shall have delivered duly executed original signatures to the
completed Borrowing Resolutions for Borrower;

(d) Borrower shall have delivered a legal opinion of Borrower’s counsel dated as
of the Effective Date together with the duly executed original signatures
thereto;

(e) Borrower shall have paid the fees and Bank Expenses then due as specified in
Section 2.4 hereof; and

(f) Borrower shall have delivered all such other documents as Bank reasonably
deems necessary or appropriate.

3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following:

(a) timely receipt of any export purchase order and an EXIM Borrowing Base
Certificate relating to the request;

 

-3-



--------------------------------------------------------------------------------

(b) timely receipt of an executed Transaction Report;

(c) the representations and warranties in Section 5 shall be true, accurate and
complete in all material respects on the date of the Transaction Report and on
the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 remain true, accurate and complete
in all material respects; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date;

(d) in Bank’s sole discretion, since the date of this EXIM Agreement, there has
not been any material impairment in the general affairs, management, results of
operation, financial condition or the prospect of repayment of the Obligations,
or any material adverse deviation by Borrower from the most recent business plan
of Borrower presented to and accepted by Bank; and

(e) the EXIM Guaranty shall be in full force and effect.

3.3 Covenant to Deliver.

Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this EXIM Agreement as a condition to any Credit Extension. Borrower
expressly agrees that the extension of a Credit Extension prior to the receipt
by Bank of any such item shall not constitute a waiver by Bank of Borrower’s
obligation to deliver such item, and any such extension in the absence of a
required item shall be in Bank’s sole discretion.

3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this EXIM
Agreement, to obtain an Advance, Borrower shall notify Bank (which notice shall
be irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon
Eastern time on the Funding Date of the Advance. Together with such
notification, Borrower must promptly deliver to Bank by electronic mail or
facsimile a completed Transaction Report executed by a Responsible Officer or
his or her designee. Bank shall credit Advances to the Designated Deposit
Account. Bank may make Advances under this EXIM Agreement based on instructions
from a Responsible Officer or his or her designee or without instructions if the
Advances are necessary to meet Obligations which have become due. Bank may rely
on any telephone notice given by a person whom Bank believes is a Responsible
Officer or designee.

4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower represents, warrants, and covenants that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens that may
have superior priority to Bank’s Lien under this EXIM Agreement). If Borrower
shall acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this EXIM Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.

Notwithstanding the foregoing, it is expressly acknowledged and agreed that the
security interest created in this EXIM Agreement in all of the Collateral (with
the exception of Export-Related Accounts Receivable, Export-Related Inventory
and Export-Related General Intangibles) is subject to and subordinate to the
security interest granted to Bank in the Domestic Agreement and the security
interest created in the Domestic Agreement with respect to such Export-Related
Accounts Receivable, Export-Related Inventory and Export-Related General
Intangibles is subject to and subordinate to the security interest granted to
Bank in this EXIM Agreement with respect to such Export-Related Accounts
Receivable, Export-Related Inventory and any Export-Related General Intangibles.

 

-4-



--------------------------------------------------------------------------------

4.2 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the Code.
Without limiting the foregoing, Borrower hereby authorizes Bank to file
financing statements which describe the collateral as “all assets” and/or “all
personal property” of Borrower or words of similar import.

5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows at all times unless expressly
provided below:

5.1 Domestic Loan Documents. The representations and warranties contained in the
Domestic Loan Documents, which are incorporated into this EXIM Agreement by
reference, are true and correct, and shall survive the termination of the
Domestic Agreement.

5.2 EXIM Borrower Agreement. The representations and warranties contained in the
EXIM Borrower Agreement, which are incorporated by reference into this EXIM
Agreement, are true and correct in all material respects.

5.3 Accounts Receivable.

(a) For each Account with respect to which Advances are requested, on the date
each Advance is requested and made, such Account shall meet the Minimum EXIM
Eligibility Requirements set forth in Section 13 below.

(b) All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Accounts are and shall be true
and correct and all such invoices, instruments and other documents, and all of
Borrower’s Books are genuine and in all respects what they purport to be. All
sales and other transactions underlying or giving rise to each Account shall
comply in all material respects with all applicable laws and governmental rules
and regulations. Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor whose accounts are an Eligible EXIM Account in
any EXIM Borrowing Base Certificate. To the best of Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.

6 AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Domestic Loan Documents. Borrower shall comply in all material respects with
the terms and provisions of the Domestic Loan Documents, which terms and
provisions are incorporated into this EXIM Agreement and shall survive the
termination of the Domestic Agreement, which shall include, without limitation,
compliance with the financial reporting requirements set forth in the Domestic
Agreement and the financial covenants set forth in the Domestic Agreement.

6.2 EXIM Borrower Agreement. Borrower shall comply with all of the terms of the
EXIM Borrower Agreement, including without limitation, the delivery of an EXIM
Borrowing Base Certificate within five (5) days after the end of each week
(monthly, within five (5) days after the end of each month during a Streamline
Period) any and all notices required pursuant to the EXIM Borrower Agreement. In
the event of any conflict or inconsistency between any provision contained in
the EXIM Borrower Agreement with any provision contained in this EXIM Agreement,
the more strict provision, with respect to Borrower, shall control.

6.3 Accounts Receivable.

(a) Schedules and Documents Relating to Accounts. Borrower shall deliver to Bank
transaction reports and schedules of collections, as provided in Section 6.2, on
Bank’s standard forms; provided, however, that Borrower’s failure to execute and
deliver the same shall not affect or limit Bank’s Lien and other rights in all
of Borrower’s Accounts, nor shall Bank’s failure to advance or lend against a
specific Account affect or limit Bank’s Lien and other rights therein. If
requested by Bank, Borrower shall furnish Bank with copies (or, at Bank’s
request, originals) of all contracts, orders, invoices, and other similar
documents, and all shipping

 

-5-



--------------------------------------------------------------------------------

instructions, delivery receipts, bills of lading, and other evidence of
delivery, for any goods the sale or disposition of which gave rise to such
Accounts. In addition, Borrower shall deliver to Bank, on its request, the
originals of all instruments, chattel paper, security agreements, guarantees and
other documents and property evidencing or securing any Accounts, in the same
form as received, with all necessary endorsements, and copies of all credit
memos.

(b) Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts (i) in excess of Fifty Thousand Dollars ($50,000) for any
individual Account Debtor and (ii) in excess of Two Hundred Fifty Thousand
Dollars ($250,000) in the aggregate for all Account Debtors in any calendar
year. Borrower may forgive (completely or partially), compromise, or settle any
Account for less than payment in full, or agree to do any of the foregoing so
long as (i) Borrower does so in good faith, in a commercially reasonable manner,
in the ordinary course of business, in arm’s-length transactions, and reports
the same to Bank in the regular reports provided to Bank; (ii) no Default or
Event of Default has occurred and is continuing; and (iii) after taking into
account all such discounts, settlements and forgiveness, the total outstanding
Advances will not exceed the lesser of the Revolving Line or the aggregate EXIM
Borrowing Base.

(c) Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. All payments on, and proceeds of, Accounts (other than, prior to the
Term Loan Obligations Payment Date (as such term is defined in the Cowen
Intercreditor Agreement), the Biosense Accounts), shall be deposited directly by
the applicable Account Debtor into a lockbox account, or such other “blocked
account” as Bank may specify, pursuant to a blocked account agreement in form
and substance satisfactory to Bank in its sole discretion. Whether or not an
Event of Default has occurred and is continuing, Borrower shall immediately
deliver all payments on and proceeds of Accounts (other than, prior to the Term
Loan Obligations Payment Date (as such term is defined in the Cowen
Intercreditor Agreement), the Biosense Accounts), to an account maintained with
Bank to be applied (i) prior to an Event of Default, to the Revolving Line
pursuant to the terms of Section 2.5(b) of the Domestic Agreement, and
(ii) after the occurrence and during the continuance of an Event of Default,
pursuant to the terms of Section 9.4 hereof; provided, that during a Streamline
Period, such proceeds shall promptly be transferred to Borrower’s Designated
Deposit Account.

(d) Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower, Borrower shall promptly
(i) determine the reason for such return, (ii) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (iii) provide a copy of such
credit memorandum to Bank, upon request from Bank. In the event any attempted
return occurs after the occurrence and during the continuance of any Event of
Default, Borrower shall hold the returned Inventory in trust for Bank,
and immediately notify Bank of the return of the Inventory.

(e) Verification. Bank may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, either in the name of Borrower or Bank or such other name as Bank
may choose.

(f) No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.

6.4 EXIM Insurance. If required by Bank, Borrower will obtain, and pay when due
all premiums with respect to, and maintain uninterrupted foreign credit
insurance. In addition, if requested by Bank, Borrower will execute in favor of
Bank an assignment of proceeds of any insurance policy obtained by Borrower and
issued by EXIM Bank insuring against comprehensive commercial and political risk
(the “EXIM Bank Policy”). The insurance proceeds from the EXIM Bank Policy
assigned or paid to Bank will be applied to the balance outstanding under this
EXIM Agreement. Borrower will immediately notify Bank and EXIM Bank in writing
upon submission of any claim under the EXIM Bank Policy.

6.5 Further Assurances. Borrower shall execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank’s Lien in
the Collateral or to effect the purposes of this EXIM Agreement.

 

-6-



--------------------------------------------------------------------------------

7 NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1 Domestic Loan Documents. Violate or otherwise fail to comply with any
provisions of the Domestic Loan Documents, which provisions are incorporated
into this EXIM Agreement by reference, and shall survive the termination of
Domestic Agreement.

7.2 EXIM Borrower Agreement. Violate or otherwise fail to comply with any
provision of the EXIM Borrower Agreement, including, without limitation, the
negative covenants set forth therein.

7.3 EXIM Guaranty. Take any action, or permit any action to be taken, that
causes or, with the passage of time, could cause, the EXIM Guaranty to cease to
be in full force and effect.

8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this EXIM Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable. During the cure period, the failure to cure the payment default is not
an Event of Default (but no Credit Extension will be made during the cure
period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this EXIM Agreement, or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;

8.3 Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while of any of the conditions described in clause (a) exist
and/or until any Insolvency Proceeding is dismissed);

8.4 Domestic Default. The occurrence of an Event of Default under the Domestic
Loan Documents. The terms and provisions of Sections 6.2, 6.4, 6.5, 6.6, 6.7,
6.8, 6.9, 6.10, 6.11, 6.13, 6.14 and Section 7 of the Domestic Agreement are
hereby incorporated by reference and shall survive the termination of the
Domestic Agreement.

8.5 EXIM Guaranty. If the EXIM Guaranty ceases for any reason to be in full
force and effect, or if the EXIM Bank declares the EXIM Guaranty void or revokes
any obligations under the EXIM Guaranty.

9 BANK’S RIGHTS AND REMEDIES

9.1 Rights and Remedies. While an Event of Default occurs and continues Bank
may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.3 occurs all Obligations are immediately due and
payable without any action by Bank);

(b) stop advancing money or extending credit for Borrower’s benefit under this
EXIM Agreement or under any other agreement between Borrower and Bank;

 

-7-



--------------------------------------------------------------------------------

(c) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;

(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(e) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;

(g) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(h) demand and receive possession of Borrower’s Books; and

(i) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits. Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of any security interest regardless of
whether an Event of Default has occurred until all Obligations have been
satisfied in full and Bank is under no further obligation to make Credit
Extensions hereunder. Bank’s foregoing appointment as Borrower’s attorney in
fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.4 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this EXIM Agreement or any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest applicable rate charged by Bank, and secured by the
Collateral. Bank will make reasonable efforts to provide Borrower with notice of
Bank obtaining such insurance at the time it is obtained or within a reasonable
time thereafter. No payments by Bank are deemed an agreement to make similar
payments in the future or Bank’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds. If an Event of Default has occurred
and is continuing, Bank may apply any funds in its possession, whether from
Borrower account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations in such order as Bank shall determine in its sole discretion.
Any surplus shall be paid to Borrower or to other Persons

 

-8-



--------------------------------------------------------------------------------

legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, in its good faith business judgment, directly or indirectly
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, Bank shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.

9.5 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrower bears all risk of
loss, damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this EXIM Agreement
or any other Loan Document shall not waive, affect, or diminish any right of
Bank thereafter to demand strict performance and compliance herewith or
therewith. No waiver hereunder shall be effective unless signed by Bank and then
is only effective for the specific instance and purpose for which it is given.
Bank’s rights and remedies under this EXIM Agreement and the other Loan
Documents are cumulative. Bank has all rights and remedies provided under the
Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election, and Bank’s waiver of any Event of Default is not a continuing waiver.
Bank’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

9.8 EXIM Direction. Upon the occurrence of an Event of Default, EXIM Bank shall
have right to (i) direct Bank to exercise the remedies specified in Section 9.1
hereof and (ii) request that Bank accelerate the maturity of any other loans to
Borrower.

9.9 EXIM Notification. Bank has the right to immediately notify EXIM Bank in
writing if it has knowledge of any of the following events: (1) any failure to
pay any amount due under this EXIM Agreement; (2) the EXIM Borrowing Base is
less than the sum of the outstanding Credit Extensions; (3) any failure to pay
when due any amount payable to Bank under any Loan Documents owing by Borrower
to Bank; (4) the filing of an action for debtor’s relief by, against or on
behalf of Borrower; or (5) any threatened or pending material litigation against
Borrower, or any material dispute involving Borrower.

If Bank sends a notice to EXIM Bank, Bank has the right to send EXIM Bank a
written report on the status of events covered by the notice every thirty
(30) days after the date of the original notification, until Bank files a claim
with EXIM Bank or the defaults have been cured (but no EXIM Advances may be
required during the cure period unless EXIM Bank gives its written approval). If
directed by EXIM Bank, Bank will have the right to exercise any rights it may
have against the Borrower to demand the immediate repayment of all amount
outstanding under the Loan Documents.

10 NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), other than Advance requests made pursuant to
Section 3.4, by any party to this EXIM Agreement or any other Loan Document must
be in writing and be delivered or sent by facsimile at the addresses or
facsimile numbers listed below. Bank or Borrower may change its notice address
by giving the other party written notice thereof. Each such Communication shall
be deemed to have been validly served, given, or delivered: (a) upon the earlier
of actual receipt and three (3) Business Days after deposit in the U.S. mail,
registered or certified mail, return receipt requested, with proper postage
prepaid; (b) upon transmission, when sent by facsimile transmission (with such
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States mail as otherwise provided in this Section 10); (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address or
facsimile number indicated below. Advance requests made pursuant to Section 3.4
must be in writing and may be in the form of electronic mail, delivered to Bank
by Borrower at the e-mail address of Bank provided below and shall be deemed to
have been validly served, given, or delivered when sent (with such electronic
mail promptly confirmed by delivery of a copy by personal delivery or United
States mail as otherwise provided in this Section 10). Bank or Borrower may
change its address, facsimile number, or electronic mail address by giving the
other party written notice thereof in accordance with the terms of this
Section 10.

 

-9-



--------------------------------------------------------------------------------

If to Borrower:

  

Stereotaxis, Inc.

Stereotaxis International, Inc.

c/o Stereotaxis, Inc.

4320 Forest Park Avenue, Suite 100

St. Louis, Missouri 63108

Attn: Mr. Sam Duggan

Fax: (314) 615-6922

Email: sam.duggan@stereotaxis.com

If to Bank:

  

Silicon Valley Bank

7000 North MoPac Expressway, Suite 360

Austin, Texas 78731

Attention: Sheila Colson

Telephone No.: (512) 372-6753

Facsimile No.:             

Email: scolson@svb.com

with a copy to:

  

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attn: Charles W. Stavros, Esquire

Fax: (617) 880-3456

Email: cstavros@riemerlaw.com

11 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

Illinois law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Illinois; provided, however, that nothing in
this EXIM Agreement shall be deemed to operate to preclude Bank from bringing
suit or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations, or to enforce a judgment
or other court order in favor of Bank. Borrower expressly submits and consents
in advance to such jurisdiction in any action or suit commenced in any such
court, and Borrower hereby waives any objection that it may have based upon lack
of personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this EXIM Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREINABOVE, BANK SHALL
SPECIFICALLY HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE
ENFORCE BANK’S RIGHTS AGAINST BORROWER OR ITS PROPERTY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS EXIM AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS EXIM AGREEMENT. EACH
PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

12 GENERAL PROVISIONS

12.1 Termination Prior to Maturity Date. This EXIM Agreement may be terminated
prior to the Revolving Line Maturity Date by Borrower, effective three
(3) Business Days after written notice of termination is given to Bank or if
Bank’s obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(b). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until

 

-10-



--------------------------------------------------------------------------------

Borrower fully satisfies its Obligations. If such termination is at Borrower’s
election or at Bank’s election due to the occurrence and continuance of an Event
of Default, Borrower shall pay to Bank, in addition to the payment of any other
expenses or fees then-owing, a termination fee in an amount equal to one percent
(1.00%) of the Revolving Line (i.e. One Hundred Thousand Dollars ($100,000)
(unless otherwise payable pursuant to Section 12.1 of the Domestic Agreement);
provided, that no termination fee shall be charged if the credit facility
hereunder is replaced with a new facility from another division of Silicon
Valley Bank. Upon payment in full of the Obligations and at such time as Bank’s
obligation to make Credit Extensions has terminated, Bank shall release its
liens and security interests in the Collateral and all rights therein shall
revert to Borrower.

12.2 Successors and Assigns. This EXIM Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
EXIM Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion). Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this EXIM Agreement and the other
Loan Documents.

12.3 Indemnification. Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank harmless against: (a) all obligations,
demands, claims, and liabilities (collectively, “Claims”) asserted by any other
party in connection with the transactions contemplated by the Loan Documents;
and (b) all losses or Bank Expenses incurred, or paid by Bank from, following,
or arising from transactions between Bank and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by Bank’s gross negligence or willful misconduct.

12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this EXIM Agreement.

12.5 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.

12.6 Severability of Provisions. Each provision of this EXIM Agreement is
severable from every other provision in determining the enforceability of any
provision.

12.7 Amendments in Writing; Integration. All amendments to this EXIM Agreement
must be in writing signed by both Bank and Borrower. This EXIM Agreement and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this EXIM Agreement and the Loan Documents
merge into this EXIM Agreement and the Loan Documents.

12.8 Counterparts. This EXIM Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one EXIM Agreement.

12.9 Survival. All covenants, representations and warranties made in this EXIM
Agreement continue in full force until this EXIM Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this EXIM Agreement) have been satisfied. The obligation of
Borrower in Section 12.3 to indemnify Bank shall survive until the statute of
limitations with respect to such claim or cause of action shall have run.

12.10 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use commercially reasonable efforts to obtain any prospective transferee’s
or purchaser’s agreement to the terms of this provision); (c) as required by
law, regulation, subpoena, or other order; (d) to Bank’s regulators or as
otherwise required in connection with Bank’s examination or audit; (e) as Bank
considers appropriate in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein. Confidential information does not
include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank; or (ii) disclosed to Bank by a third party if Bank does not
know that the third party is prohibited from disclosing the information.

 

-11-



--------------------------------------------------------------------------------

Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to
distribution, unless otherwise expressly permitted by Borrower. The provisions
of the immediately preceding sentence shall survive the termination of this EXIM
Agreement.

12.11 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, Bank shall
be entitled to recover its reasonable attorneys’ fees and other costs and
expenses incurred, in addition to any other relief to which it may be entitled.

12.12 Right of Set Off. Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.13 EXIM Borrower Agreement; Cross-Collateralization; Cross-Default;
Conflicts. Both this EXIM Agreement and the EXIM Borrower Agreement shall
continue in full force and effect, and all rights and remedies under this EXIM
Agreement and the EXIM Borrower Agreement are cumulative. The term “Obligations”
as used in this EXIM Agreement and in the EXIM Borrower Agreement shall include
without limitation the obligation to pay when due all loans made pursuant to the
EXIM Borrower Agreement (the “EXIM Loans”) and all interest thereon and the
obligation to pay when due all Advances made pursuant to the terms of this EXIM
Agreement and all interest thereon. Without limiting the generality of the
foregoing, the security interest granted herein covering all “Collateral” as
defined in this EXIM Agreement and as defined in the EXIM Borrower Agreement
shall secure all EXIM Loans and all Advances and all interest thereon, and all
other Obligations. Any Event of Default under this EXIM Agreement shall also
constitute a default under the EXIM Borrower Agreement, and any default under
the EXIM Borrower Agreement shall also constitute an Event of Default under this
EXIM Agreement. In the event Bank assigns its rights under this EXIM Agreement
and/or under any note evidencing EXIM Loans and/or its rights under the EXIM
Borrower Agreement and/or under any note evidencing Advances, to any third
party, including, without limitation, the EXIM Bank, whether before or after the
occurrence of any Event of Default, Bank shall have the right (but not any
obligation), in its sole discretion, to allocate and apportion Collateral to the
EXIM Borrower Agreement and/or note assigned and to specify the priorities of
the respective security interests in such Collateral between itself and the
assignee, all without notice to or consent of the Borrower. Should any term of
the EXIM Agreement conflict with any term of the EXIM Borrower Agreement, the
more restrictive term in either agreement shall govern Borrower.

12.14 Borrower Liability. Either Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Advance, as if each Borrower hereunder directly
received all Credit Extensions. Each Borrower waives any suretyship defenses
available to it under the Code or any other applicable law. Each Borrower waives
any right to require Bank to: (i) proceed against any Borrower or any other
person; (ii) proceed against or exhaust any security; or (iii) pursue any other
remedy. Bank may exercise or not exercise any right or remedy it has against any
Borrower or any security it holds (including the right to foreclose by judicial
or non-judicial sale) without affecting any Borrower’s liability.
Notwithstanding any other provision of this EXIM Agreement or any other related
document, each Borrower irrevocably waives all rights that it may have at law or
in equity (including, without limitation, any law subrogating Borrower to the
rights of Bank under this EXIM Agreement) to seek contribution, indemnification
or any other form of reimbursement from any other Borrower, or any other Person
now or hereafter primarily or secondarily liable for any of the Obligations, for
any payment made by Borrower with respect to the Obligations in connection with
this EXIM Agreement or otherwise and all rights that it might have to benefit
from, or to participate in, any security for the Obligations as a result of any
payment made by Borrower with respect to the Obligations in connection with this
EXIM Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 12.14 shall
be null and void. If any payment is made to a Borrower in contravention of this
Section 12.14, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.

 

-12-



--------------------------------------------------------------------------------

12.15 No Novation. Borrower and Bank hereby agree that, effective upon the
execution and delivery of this Agreement by each such party, the terms and
provisions of the Prior EXIM Loan Agreement shall be and hereby are amended,
restated and superseded in their entirety by the terms and provisions of this
EXIM Agreement. Nothing herein contained shall be construed as a substitution or
novation of the obligations of Borrower outstanding under the Prior EXIM Loan
Agreement or instruments securing the same, which obligations shall remain in
full force and effect, except to the extent that the terms thereof are modified
hereby or by instruments executed concurrently herewith. Nothing expressed or
implied in this EXIM Agreement shall be construed as a release or other
discharge of any Borrower from any of the Obligations or any liabilities under
the Prior EXIM Loan Agreement or any of the security agreements, pledge
agreements, mortgages, guaranties or other Loan Documents executed in connection
therewith. Each Borrower hereby (i) confirms and agrees that each Loan Document
to which it is a party is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects except that on and after
the Effective Date all references in any such Loan Document to the “EXIM
Agreement” the “Domestic Agreement”, “thereto”, “thereof”, “thereunder” or words
of like import referring to the EXIM Loan Agreement shall mean the Prior EXIM
Loan Agreement as amended and restated by this EXIM Agreement; and (ii) confirms
and agrees that to the extent that the Prior Loan Agreement or any Loan Document
executed in connection therewith purports to assign or pledge to the Bank, or to
grant to the Bank a security interest in or lien on, any collateral as security
for the Obligations of Borrower or any guarantor from time to time existing in
respect of the Prior EXIM Loan Agreement, such pledge, assignment or grant of
the security interest or lien is hereby ratified and confirmed in all respects
and shall remain effective as of the first date it became effective.

13 DEFINITIONS

13.1 Definitions. Except as otherwise defined, terms that are capitalized in
this EXIM Agreement shall have the meaning assigned in the Domestic Agreement.
As used in this EXIM Agreement, the following terms have the following meanings:

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
EXIM Borrowing Base minus (b) the outstanding principal balance of any Advances.
In no event shall the aggregate amount of all Credit Extensions under this EXIM
Agreement outstanding at any time together with all other Credit Extensions (as
defined in the Domestic Agreement) under the Domestic Agreement (other than
outstanding principal under the Term Loan 2010) exceed Twenty Million Dollars
($20,000,000).

“Bank” is defined in the preamble hereof.

“Borrower” is defined in the preamble hereof.

“Capital Goods” is defined in the EXIM Borrower Agreement.

“Country Limitation Schedule” is defined in the EXIM Borrower Agreement.

“Credit Extension” is any Advance or any other extension of credit by Bank for
Borrower’s benefit.

“Default Rate” is defined in Section 2.3(b).

“Domestic Agreement” is defined in Section 1.1(a).

“Domestic Loan Documents” is defined in Section 1.1(a).

“Domestic Revolving Line” means the Revolving Line, as such term is defined in
the Domestic Agreement.

“Effective Date” is defined in the preamble hereof.

“Eligible EXIM Accounts” Subject to exceptions approved in writing by EXIM Bank,
receivables held as collateral must be payable to the Borrower in the U.S. and
must be denominated in U.S. dollars. Receivables not eligible for inclusion in
the EXIM Borrowing Base are listed below. In no event shall Export-Related
Accounts Receivable or Export-Related Overseas Accounts Receivable include any
Account Receivable:

 

-13-



--------------------------------------------------------------------------------

(a) that does not arise from the sale of Items in the ordinary course of the
Borrower’s business;

(b) that is not subject to a valid, perfected, and enforceable first priority
security interest in favor of the Bank;

(c) as to which any covenant, representation or warranty contained in the Loan
Documents relating to such Account has been breached;

(d) that is not owned by the Borrower or is subject to any right, claim, or
interest of another party other than the Lien in favor of the Bank;

(e) with respect to which an invoice has not been sent;

(f) that is generated by the sale or provision of defense articles or services,
subject to exceptions approved in writing by EXIM Bank;

(g) that is due and payable from a military buyer, subject to exceptions
approved in writing by EXIM Bank;

(h) that is due and payable from a foreign buyer located in a country with which
EXIM Bank is legally prohibited from doing business as set forth in the current
Country Limitation Schedule. (Note: If the Borrower has knowledge that an export
to a country in which EXIM Bank may do business, as set forth in the current
Country Limitation Schedule, will be re-exported to a country with which EXIM
Bank is legally prohibited from doing business, the corresponding receivables
(or a pro-rata portion thereof) are not eligible for inclusion in the
Export-Related Borrowing Base.);

(i) that does not comply with the requirements of the Country Limitation
Schedule;

(j) that by its original terms is due and payable more than one-hundred-eighty
(180) days from the date of invoice;

(k) that is not paid within sixty (60) calendar days from its original due date
unless insured through EXIM Bank (or other acceptable) export credit insurance
for comprehensive commercial and political risk, in which case ninety
(90) calendar days shall apply;

(l) that arises from a sale of goods to or performance of services for an
employee, stockholder, or subsidiary of the Borrower, intra-company receivables
or any receivable from a stockholder, any person or entity with a controlling
interest in the Borrower or which shares common controlling ownership with the
Borrower;

(m) that is backed by a letter of credit where the Items covered by the subject
letter of credit have not yet been shipped, or where the covered services have
not yet provided;

(n) that the Bank or EXIM Bank, in its reasonable judgment, deem uncollectible
or unacceptable; this category includes, but is not limited to, finance charges
or late charges imposed on the foreign buyer by the Borrower as a result of the
foreign buyer’s past due status;

(o) that is denominated in non-U.S. currency, unless pre-approved in writing by
EXIM Bank;

(p) that does not comply with the terms of sale as set forth by EXIM Bank;

(q) that is due and payable from a buyer who becomes unable to pay its debts or
whose ability to pay its debts becomes questionable;

(r) that arises from a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, or any other repurchase or return basis or is evidenced
by chattel paper;

 

-14-



--------------------------------------------------------------------------------

(s) for which the Items giving rise to such Accounts have not been shipped to
the buyer or when the Items are services, such services have not been performed
or when the export order specifies a timing for invoicing the Items other than
shipment or performance and the Items have not been invoiced in accordance with
such terms of the export order, or the Accounts do not otherwise represent a
final sale;

(t) that is subject to any offset, deduction, defense, dispute, or counterclaim,
or the Buyer is also a creditor or supplier of the Borrower, or the Account is
contingent in any respect or for any reason;

(u) for which the Borrower has made any agreement with the buyer for any
deduction therefrom, except for discounts or allowances made in the ordinary
course of business for prompt payment;

(v) for which any of the Items giving rise to such Accounts have been returned,
rejected, or repossessed;

(w) the Biosense Accounts;

(x) that arises from the sale of Items that do not meet 50% U.S. Content
requirements; and

(y) that is deemed to be ineligible by EXIM Bank.

“Export-Related Inventory” is Inventory located at its principal place of
business (or any location permitted under Section 7.2 of the Domestic Agreement)
and valued at the lower of actual cost or market value as determined in
accordance with GAAP or the appraised, or orderly liquidation value if the Bank
has other loans to a Borrower with the same valuation or unless pre-approved by
EXIM Bank. Exported-Related Inventory may include raw materials, work-in-process
and finished goods.

Export-Related Inventory not eligible for inclusion in the Export-Related
Borrowing Base is listed below. In no event shall Export-Related Inventory
include any Inventory:

(a) that is not subject to a valid, perfected, and enforceable first priority
Lien in favor of the Bank;

(b) that is located at an address that has not been disclosed to the Bank in
writing;

(c) that is not located in the United States, unless pre-approved by EXIM Bank
in writing;

(d) that is placed by the Borrower on consignment or held by the Borrower on
consignment;

(e) that is in the possession of a processor or bailee, or located on premises
leased or subleased to the Borrower, or on premises subject to a mortgage in
favor of a party other than the Bank, unless such processor or bailee or lessor
or sublessor or mortgagee (as applicable) of such premises has executed and
delivered all documentation which the Bank shall require to evidence its
priority with respect to such Inventory as well as its right to gain access to
such Inventory;

(f) that is produced in violation of the Fair Labor Standards Act or subject to
the “hot goods” provisions contained in 29 U.S.C. 215 or any successor statute
or section;

(g) as to which any covenant, representation, or warranty with respect to such
Inventory contained in the Loan Documents has been breached;

(h) that is an Item or is to be incorporated into Items that do not meet 50%
U.S. Content requirements;

(i) that is demonstration Inventory;

(j) that consists of proprietary software (i.e., software designed solely for
the Borrower’s internal use and not intended for resale);

(k) that is damaged, obsolete, returned, defective, recalled or unfit for
further processing;

(l) that has previously been exported from the U.S.;

(m) that constitutes or will be incorporated into Items that constitute, defense
articles or services;

 

-15-



--------------------------------------------------------------------------------

(n) that is an Item or will be incorporated into Items that will be used in the
construction, alteration, operation or maintenance of nuclear power, enrichment,
reprocessing, research or heavy water production facilities unless with EXIM
Bank’s prior written consent;

(o) that is an Item or to be incorporated into Items destined for shipment to a
country with which EXIM Bank is legally prohibited from doing business as
designated in the current Country Limitation Schedule, or that the Borrower has
knowledge will be re-exported by a foreign Buyer to a country in which EXIM Bank
is legally prohibited from doing business;

(p) that is an Item or is to be incorporated into Items destined for shipment to
a Buyer in a country in which EXIM Bank coverage is not available for commercial
reasons as designated in the current Country Limitation Schedule, unless and
only to the extent that such Inventory is sold to the foreign Buyer on terms of
an irrevocable letter of credit confirmed by a bank acceptable to EXIM Bank;

(q) that constitutes or is to be incorporated into Items whose sale would result
in an Account Receivable that would not be an Eligible Export-Related Account
Receivable;

(r) inventory used in generating a Biosense Account under the Biosense
Agreement, if any;

(s) that is included as eligible inventory under any other credit facility to
which Borrower is a party; or

(t) that is, or is to be incorporated into, an Item that is a Capital Good
unless the transaction is in accordance with Section 2.14 “Economic Impact
Approval” of the EXIM Borrower Agreement.

“Eligible Export-Related Accounts Receivable” is defined in the EXIM Borrower
Agreement.

“Event of Default” is defined in Section 8.

“EXIM Bank” means Export-Import Bank of the United States.

“EXIM Borrower Agreement” is defined in Section 2.7.

“EXIM Borrowing Base” is (a) ninety percent (90%) of Hedged Eligible EXIM
Accounts plus (b) seventy percent (70%) of all other Eligible EXIM Accounts plus
(c) the lesser of sixty-five percent (65%) of the value of Export-Related
Inventory (valued at the lower of cost or wholesale fair market value) or Two
Million Dollars ($2,000,000); in each case as determined by Bank from Borrower’s
most recent EXIM Borrowing Base Certificate; provided, however, that Bank may
decrease the foregoing amounts and/or percentages in its good faith business
judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect Collateral.

“EXIM Borrowing Base Certificate” is that certain certificate describing the
calculation of the EXIM Borrowing Base, provided to Borrower by Bank.

“EXIM Guaranty” is defined in Section 2.6.

“EXIM Loans” is defined in Section 12.13.

“EXIM Promissory Note” is a certain Promissory Note of even date executed by
Borrower in connection with this EXIM Agreement.

“Export-Related Accounts Receivable” is defined in the EXIM Borrower Agreement.

“Export-Related General Intangibles” is defined in the EXIM Borrower Agreement.

“Export-Related Inventory” is defined in the EXIM Borrower Agreement.

“Foreign Currency Hedge Agreement”: any agreement with respect to any swap,
hedge, forward, future or derivative transaction or option or similar other
similar agreement or arrangement, each of which is (i) for the purpose of
hedging the foreign currency fluctuation exposure associated with Borrower’s
operations and Accounts, (ii) acceptable to Bank, in its reasonable discretion,
and (iii) not for speculative purposes.

 

-16-



--------------------------------------------------------------------------------

“Hedged Eligible EXIM Accounts” are Eligible EXIM Accounts in which either
(i) all invoices are denominated in Dollars, or (ii) all invoices are in foreign
currencies that are subject to a Foreign Currency Hedge Agreement.

“Item” and “Items” is defined in the EXIM Borrower Agreement.

“Loan Documents” are, collectively, this EXIM Agreement, the Perfection
Certificate, the Subordination Agreement, the Domestic Agreement, the Domestic
Loan Documents, the EXIM Borrower Agreement, the EXIM Guaranty, the EXIM
Promissory Note, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower any
Guarantor and/or for the benefit of Bank in connection with this EXIM Agreement,
all as amended, restated, or otherwise modified.

“Minimum EXIM Eligibility Requirements” is defined in the defined term “Eligible
EXIM Accounts”.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this EXIM Agreement, the Domestic Agreement, the other Loan
Documents, or otherwise, including, without limitation, all obligations relating
to letters of credit, cash management services, if any, and foreign exchange
contracts, if any, and including interest accruing after Insolvency Proceedings
begin and debts, liabilities, or obligations of Borrower assigned to Bank, and
the performance of Borrower’s duties under the Loan Documents.

“Perfection Certificate” is defined in Section 5.1.

“Prime Rate” is the Bank’s most recently announced “prime rate,” even if it is
not Bank’s lowest rate.

“Revolving Line” is an Advance or Advances in an aggregate amount of up to Ten
Million Dollars ($10,000,000) outstanding at any time.

“Revolving Line Maturity Date” is March 31, 2012.

“Transfer” is defined in Section 7.1.

[Signature page follows.]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this EXIM Agreement to be
executed as of the Effective Date.

BORROWER:

 

STEREOTAXIS, INC. By   /s/ Samuel W. Duggan II Name:   Samuel W. Duggan II
Title:   Chief Financial Officer

 

STEREOTAXIS INTERNATIONAL, INC. By   /s/ Samuel W. Duggan II Name:   Samuel W.
Duggan II Title:   President

 

BANK:

 

SILICON VALLEY BANK

By   /s/ Sheila Colson Name:   Sheila Colson Title:   Advisor

 

-18-



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and all Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

1



--------------------------------------------------------------------------------

Annex A

EXIM BORROWER AGREEMENT

 

1